OFFJCE OF THE A’ITORNEY    GENERAL   OF TEXAS
                  AUSTIN
           -

l&r,Conred 2. ttlndranr,
                      page 3


to a $poal fron t,“.n
                    urder of the Cotission   to  tho oourts of thla
Stete s!~ould bo raL:ullSedto p?ovids fho 0..urt ooato incurred
in suoh a groceedLne.   !PhQ ~9&SlQtWQ   rJAt SO far 03 t0 lidii
6he faoa thamt en attorney aould oherge the oilant for the bend-
liw of this tJrBgCC aotion.
          You em t!xrefors nd.vfseb t!rat thoro is 50 xi&t in
the 6ourb ta os:3Qf338aad oollcot oourt cost8 from a alaimnt  in
a p?ocrasdi~ by t!:R olaIz~aszBfor judloial mviow OS tt;e deal-
ei05 or th8 ct3m.mdon.